 1   HEATHER E. WILLIAMS, CA SBN 122664
     Federal Defender
 2   TIMOTHY ZINDEL, CA SBN 158377
     Assistant Federal Defender
 3   Office of the Federal Defender
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Tel. (916) 498-5700
 5   timothy_zindel@fd.org
 6
     Attorney for Defendant
 7   MAKSIM NIKULSHIN
 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                     Case No. 6:16-MJ-00014 JDP
12
                       Plaintiff,
13                                                 MOTION TO RESCHEDULE HEARING
     vs.                                           AND RECALL WARRANT (unopposed);
14                                                 ORDER
     MAKSIM NIKULSHIN,
15
                      Defendant.                   Judge: Hon. Jeremy D. Peterson
16
17
18           The Court canceled the hearing scheduled for today due to closure of roads entering the
19   park. Mr. Nikulshin, who lives in New York, was prepared to appear today by video
20   teleconference to ask the Court to recall the warrant issued October 30, 2018, and to enter a plea
21   pursuant to a written agreement with the government. Mr. Nikulshin was on his way to court in
22   New York when he got word of the closure and cancellation of the hearing.
23           In light of the closure, Mr. Niklushin now moves the Court to reschedule the hearing and
24   plea for February 26, 2019, at 10:00 a.m., to recall the warrant, and to permit Mr. Nikulshin to
25   appear by video teleconference (as previously ordered).
26           The Government has advised defense counsel that it does not oppose this motion.
27   /////
28   /////
 1            A proposed order is attached for the Court’s convenience.
 2                                                Respectfully submitted,
 3                                                HEATHER E. WILLIAMS
                                                  Federal Defender
 4
 5   Date: February 6, 2019                       /s/ Tim Zindel
                                                  TIM ZINDEL
 6                                                Assistant Federal Defender
                                                  Attorney for MAKSIM NIKULSHIN
 7
 8
 9                                              ORDER
10
11            The bench warrant is recalled. Hearing on the plea is rescheduled for February 26, 2019,
12   at 10:00 a.m., and Mr. Nikulshin may appear by video teleconference as previously ordered.
13            IT IS SO ORDERED.
14
     IT IS SO ORDERED.
15
16
     Dated:      February 6, 2019
17                                                        UNITED STATES MAGISTRATE JUDGE

18
19
20
21
22
23
24
25
26
27

28


     Siu - Motion to Vacate
                                                      2
